Case 1:21-cv-02654-JGK Document 15 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MUHAMMAD ARSHAD,

Plaintiff,
21-cv-2654 (JGK)
- against -
ORDER

 

20930 GAS CORP. and HARRY SINGH,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff should submit an Order to Show Cause for a
Default Judgment in accordance with this Court’s procedures
including a properly executed Certificate of Default by August
6, 2021 or the case may be dismissed without prejudice for
failure to prosecute.

SO ORDERED.

Dated: New York, New York
July 22, 2021

[hee

ON John G. Koeltl
United States District Judge

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: _ 23/2021

 

 

 

 

 

 

 
